                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JESSE HUDSON                                                                           PLAINTIFF

v.                                Case No. 4:18-cv-00677-KGB

DOC HOLLODAY, Sheriff, Pulaski County Jail, et al.                                 DEFENDANTS

                                             ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Beth Deere (Dkt. No. 15). In her Recommended Disposition, Judge Deere recommends that

plaintiff Jesse Hudson’s complaint be dismissed without prejudice. No objections have been filed,

and the deadline for filing objections has since passed. After careful consideration, the Court finds

no reason to alter or reject Judge Deere’s recommendation.

       Therefore, the Court adopts the Recommended Disposition in its entirety as this Court’s

findings of fact and conclusions of law (Dkt. No. 15). The Court dismisses without prejudice Mr.

Hudson’s complaint.

       It is so ordered this 24th day of January, 2020.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
